Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 1 of 6
Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 2 of 6
Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 3 of 6
Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 4 of 6
Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 5 of 6
Case 18-03036   Doc 123   Filed 12/04/18 Entered 12/04/18 12:17:03   Desc Main
                           Document     Page 6 of 6
